Citation Nr: 0114840	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  00-12 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Survivors' and Dependents' Educational 
Assistance (DEA) benefits under the provisions of Chapter 35, 
Title 38, United States Code, for enrollment after September 
22, 1999.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from July 1944 to June 1946.  
He died on June [redacted], 1982.  The appellant is the veteran's 
surviving son.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1999 determination 
of the Muskogee, Oklahoma, Department of Veterans Affairs 
(VA) Regional Office (RO). 

The Board notes that, in a written statement received in 
January 2000 and during a hearing held at the RO in June 
2000, the appellant raised a claim of entitlement to an 
extension of his delimiting date for Chapter 35 benefits.  In 
addition, during the hearing, he also mentioned that he was 
indebted to the VA for educational benefits and inquired as 
to whether he could participate in a work-study program 
presumably for the purpose of repaying the debt.  With regard 
to the first matter, the Board notes that the RO considered 
this claim informally in January 2000, but has not issued a 
formal decision on the claim.  With regard to the second 
matter, the Board is unclear whether the appellant is 
requesting a waiver of the overpayment he mentioned.  These 
matters are referred to the RO for clarification and 
appropriate action.


FINDINGS OF FACT

1.  The RO awarded the appellant eligibility for Chapter 35 
benefits and paid him such benefits for enrollment beginning 
in August 1997.

2.  In September 1999, the RO received a VA Form 22-1999 
(Enrollment Certification) from Santa Monica College, 
certifying the appellant's enrollment in a business 
administration program from August 30, 1999 to December 13, 
1999, with 7 hours taken from August 30, 1999 to October 24, 
1999, 10 hours taken from October 25, 1999 to December 13, 
1999, and 7 hours taken from December 14, 1999 to December 
21, 1999.

3.  In October 1999, the RO awarded the appellant Chapter 35 
benefits at the half-time rate for enrollment from August 30, 
1999 to October 24, 1999, at the full-time rate for 
enrollment from October 25, 1999 to December 13, 1999, and at 
the half-time rate for enrollment from December 14, 1999 to 
December 21, 1999.  

4.  In September 1999, the RO received a VA Form 22-1999b 
(Notice Of Change In Student Status) from Santa Monica 
College indicating that the appellant had withdrawn from his 
classes during the drop period and had last attended classes 
on September 22, 1999. 

5.  In December 1999, the RO terminated the appellant's 
Chapter 35 benefits, effective September 22, 1999, the day 
the appellant last attended classes.  


CONCLUSION OF LAW

The evidence does not satisfy criteria for entitlement to DEA 
benefits under the provisions of Chapter 35, Title 38, United 
States Code, for enrollment after September 22, 1999.  
38 U.S.C.A. § 3680 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 21.4135(e), 21.4136 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the appellant, whose 
eligibility for Chapter 35 benefits derives from his status 
as a child of a veteran who died of a service-connected 
disability, see 38 U.S.C.A. § 3501(a)(1)(A)(i) (West 1991); 
38 C.F.R.  
§ 21.3021(a)(1)(i) (2000), is entitled to payment of Chapter 
35 benefits for enrollment after September 22, 1999. 

During the pendency of the appellant's appeal, legislation 
was passed that enhances the VA's duties to notify a claimant 
regarding the evidence needed to substantiate a claim and to 
assist a claimant in the development of a claim.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not developed 
or considered the appellant's claim pursuant to the VCAA.  
However, as explained below, prior to the enactment of the 
VCAA, the RO took action that is consistent with the 
notification and assistance provisions of the VCAA.  
Therefore, the Board's decision to proceed in adjudicating 
the appellant's claim does not prejudice the appellant in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

With regard to the duty to notify, the RO informed the 
appellant of the evidence needed to substantiate his claim in 
a letter dated December 1999, a statement of the case issued 
in March 2000, and a supplemental statement of the case 
issued in June 2000.  With regard to the duty to assist, the 
RO provided the appellant opportunities to submit evidence 
and testify at a hearing in support of his claim, and the 
appellant took advantage of these opportunities by 
subsequently submitting written statements and testifying at 
a hearing held at the RO in June 2000.  He has not, however, 
identified any outstanding evidence for the RO to secure in 
support of the claim, and the Board is unaware of any 
pertinent evidence that needs to be obtained. 

The basic facts in this case are not in dispute.  The RO 
awarded the appellant eligibility for Chapter 35 benefits and 
paid him such benefits for enrollment beginning in August 
1997.  In September 1999, the RO received a VA Form 22-1999 
(Enrollment Certification) from Santa Monica College, 
certifying the appellant's enrollment in a business 
administration program from August 30, 1999 to December 13, 
1999, with 7 hours taken from August 30, 1999 to October 24, 
1999, 10 hours taken from October 25, 1999 to December 13, 
1999, and 7 hours taken from December 14, 1999 to December 
21, 1999.  In October 1999, the RO awarded the appellant 
Chapter 35 benefits at the half-time rate for enrollment from 
August 30, 1999 to October 24, 1999, at the full-time rate 
for enrollment from October 25, 1999 to December 13, 1999, 
and at the half-time rate for enrollment from December 14, 
1999 to December 21, 1999.  In September 1999, the RO 
received a VA Form 22-1999b (Notice Of Change In Student 
Status) from Santa Monica College indicating that the 
appellant had withdrawn from his classes during the drop 
period and had last attended classes on September 22, 1999.  
Based on this information, in December 1999, the RO 
terminated the appellant's Chapter 35 benefits, effective 
September 22, 1999, the day the appellant last attended 
classes.  

The law provides that educational assistance under Chapter 35 
shall be paid only for the period of an eligible person's 
enrollment in, and pursuit of, an educational program.  No 
amount shall be paid to an eligible person for a course for 
which the grade assigned is not used in computing the 
requirements for graduation including a course from which the 
student withdraws, unless the eligible person withdraws 
because he was called to active duty or the Secretary finds 
that there are mitigating circumstances for the withdrawal.  
38 U.S.C.A. § 3680(a) (West 1991 & Supp. 2000).  

If the eligible person is claiming that there are mitigating 
circumstances for the withdrawal, he must submit a 
description of these circumstances in writing to VA either 
within one year from the date VA notifies the eligible person 
that he must submit the mitigating circumstances or at a 
later date if the eligible person is able to show good cause 
why the one-year time limit should be extended to the date on 
which he or she submitted the description of the mitigating 
circumstances.  The eligible person must also submit evidence 
supporting the existence of mitigating circumstances within 
one year of the date VA requests such evidence.  38 C.F.R. 
§ 21.3132(d)(1) (2000).  

The following circumstances are representative of those which 
VA considers to be mitigating: (i) an illness of the eligible 
person; (ii) an illness or death in the eligible person's 
family; (iii) an unavoidable geographical transfer resulting 
from the eligible person's employment; (iv) an unavoidable 
change in the eligible person's conditions of employment; (v) 
immediate family or financial obligations beyond the control 
of the eligible person which require him or her to suspend 
pursuit of the program of education to obtain employment; 
(vi) discontinuance of a course by a school; (vii) 
unanticipated active duty for training; and  (viii) 
unanticipated difficulties in caring for the eligible 
person's child or children.  38 C.F.R. 
§ 21.3132(d)(2).  

In the first instance of withdrawal by an eligible person 
from a course or courses for which the person has been paid 
assistance under Chapter 35, mitigating circumstances shall 
be considered to exist with respect to courses totaling not 
more than six semester hours or the equivalent thereto.  38 
U.S.C.A. § 3680(a) (West 1991 & Supp. 2000).  If an eligible 
person withdraws from a course during drop-add period, VA 
will consider the circumstances which caused the withdrawal 
to be mitigating.  38 C.F.R. § 21.3132(d)(5).

If the eligible person receives all nonpunitive grades or 
withdraws from all courses other than because of being called 
to active duty, and no mitigating circumstances are found to 
exist, VA will terminate the eligible person's educational 
assistance effective the first date of the term in which the 
withdrawal occurs.  38 C.F.R.  
§ 21.4135(e)(1) (2000).  If the eligible person withdraws 
from residence training courses with mitigating circumstances 
or withdraws from these courses such that a punitive grade is 
or will be assigned, VA will terminate educational assistance 
the last date of attendance.  38 C.F.R. § 21.4135(e)(2)(i).

In this case, the appellant withdrew from the Fall 1999 
semester on September 22, 1999, during the drop period.  His 
last date of attendance was September 22, 1999.  In his 
notice of disagreement received in January 2000 and during a 
hearing held at the RO in June 2000, he explained that there 
was a mitigating reason for the withdrawal, namely, that he 
was incarcerated on September 23, 1999.  However, because the 
appellant withdrew during drop-add period, he is not required 
to show that mitigating circumstances existed for the 
withdrawal.  Rather, under 38 C.F.R. 
§ 21.3132(d)(5), the RO considered the circumstances which 
caused the appellant's withdrawal to be mitigating, and under 
38 C.F.R. § 21.4135(e)(2)(i), terminated his Chapter 35 
educational assistance benefits, effective September 22, 
1999, the last date of attendance.  There is no statutory or 
regulatory provision permitting VA to pay the appellant 
educational assistance benefits for that portion of the Fall 
1999 semester during which he did not attend classes.  

Inasmuch as the appellant in this case withdrew from classes 
on September 22, 1999, during the drop-add period, and did 
not attend classes during the remainder of the Fall 1999 
semester, the evidence does not satisfy the criteria for 
payment of Chapter 35 benefits for enrollment after September 
22, 1999.  The law in this case is dispositive; therefore, 
the veteran's claim must be denied based on a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994). 


ORDER

Entitlement to DEA benefits under the provisions of Chapter 
35, Title 38, United States Code, for enrollment after 
September 22, 1999, is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

